UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4576



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JAMES   ANTHONY   SAVAGE,  a/k/a   Mario   J.
Racanelli, a/k/a John Anthony Savage, a/k/a
Egisto Grandoni, a/k/a Max Marrache, a/k/a
Greg Masonotti, a/k/a M. John Delano, a/k/a
Robert Toliano, a/k/a Grandoni Egistot, a/k/a
Mark Racanelli, a/k/a John Racanelli,

                                            Defendant - Appellant.


         On Remand from the United States Supreme Court.
                       (S. Ct. No. 04-9917)


Submitted:   February 3, 2006             Decided:   March 21, 2006


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed in part; vacated and remanded in part by unpublished per
curiam opinion.


Peter Goldberger, Pamela A. Wilk, Ardmore, Pennsylvania, for
Appellant. Anna Mills Wagoner, United States Attorney, L. Patrick
Auld, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              This case is before us on remand from the United States

Supreme      Court.      We   previously      affirmed     James    A.    Savage’s

convictions and sentence for his role in a lengthy conspiracy to

defraud      investors   through    bogus     investment    schemes.        United

States v. Savage, 390 F.3d 823 (4th Cir. 2004).              The Supreme Court

vacated      our   decision   and   remanded    Savage’s    case    for   further

consideration in light of United States v. Booker, 125 S. Ct. 738

(2005).

              A Sixth Amendment error occurs when a district court

imposes a sentence greater than the maximum permitted based on

facts found by a jury or admitted by the defendant.                Booker, 125 S.

Ct. at 756.        Our review of the record discloses that Savage’s

sentence was enhanced on multiple grounds based on facts not found

by the jury or admitted by Savage.             Because the verdict involved

only an unspecified financial loss, Savage’s base offense level is

six.       See U.S. Sentencing Guidelines Manual § 2F1.1(a) (2001).

When combined with Savage’s criminal history category of IV, the

resulting sentencing range is zero to six months’ imprisonment.

See USSG Ch. 5, Pt. A, table.        The district court’s sentence of 250

months far exceeds this range.*         Accordingly, we conclude, as the



       *
      Just as we noted in United States v. Hughes, 401 F.3d 540,
545 n.4 (4th Cir. 2005), “[w]e of course offer no criticism of the
district judge, who followed the law and procedure in effect at the
time” of Savage’s sentencing.

                                      - 2 -
Government concedes, that the sentence was imposed in violation of

Savage’s Sixth Amendment rights.              See Booker, 125 S. Ct. at 756.

              We vacate the sentence imposed by the district court and

remand for resentencing in accordance with Booker.                    Although the

Sentencing Guidelines are no longer mandatory, Booker makes clear

that a sentencing court must still “consult [the] Guidelines and

take them into account when sentencing.”                125 S. Ct. at 767.      On

remand, the district court should first determine the appropriate

sentencing range under the Guidelines, making all factual findings

appropriate for that determination.              See United States v. Hughes,

401 F.3d 540, 546 (4th Cir. 2005) (applying Booker on plain error

review).      The court should consider this sentencing range along

with the other factors described in 18 U.S.C. § 3553(a) (2000), and

then impose a sentence.          Id.    If that sentence falls outside the

Guidelines range, the court should explain its reasons for imposing

a non-Guidelines sentence as required by 18 U.S.C. § 3553(c)(2)

(2000).       Id.      The   sentence    must    be   “within   the    statutorily

prescribed range and . . . reasonable.”               Id. at 546-47.     We affirm

Savage’s convictions for the reasons stated in our opinion of

December 10, 2004.           We dispense with oral argument because the

facts   and    legal    contentions     are     adequately   presented     in   the

materials     before    the    court    and     argument   would   not    aid   the

decisional process.

                                                            AFFIRMED IN PART;
                                                 VACATED AND REMANDED IN PART




                                        - 3 -